Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/26/2022 is acknowledged.
Claims 1-6, 10-15, 18, 19 and 21-26 are presented for examination.

Claim Objections
Claim 2 is objected to because of the following informalities:  “including” should be changed to “includes”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “including” should be changed to “includes”.  Appropriate correction is required.
Claims 22 and 24 objected to because of the following informalities:  Each of these claims should end with a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 13 of U.S. Patent No. 11,476,313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the applicant are anticipated by the limitations of dependent claim 7 including the limitations of independent claim 1 from which claim 7 depends from.  Specifically, claim 1 of the patent anticipates all of the limitations of claim 1 of the application except for wherein the adjacent inorganic overhang structure have an upper portion having a bottom surface wider than a top surface of the lower portion and dependent claim 7 of the patent anticipates this limitation. 
Claim 1 of the Patent anticipates the limitations of claim 2 of the application. 
Claim 3 of the Patent anticipates the limitations of claim 3 of the application.
Claim 1 of the Patent anticipates the limitations of claim 4 of the application. 
Claim 13 of the Patent anticipates the limitations of claim 10 of the application. 
Claim 14 of the Patent anticipates the limitations of claim 11 of the application. 
Claim 11 of the Patent anticipates the limitations of claim 12 of the application. 
Claims 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 11 of U.S. Patent No. 11,476,313 B2, in view of Jones et al. (US Patent No. 6,069,443), hereafter referred to as Jones. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of the patent anticipates all of the limitations of claim 13 of the application except for wherein the bottom surface of the upper portion is planar to the top surface of the lower portion.  Nonetheless, Jones discloses wherein a bottom surface of an upper portion is planar to a top surface of a lower portion (fig 1, upper portion 16 and lower portion 15). It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the contacting surfaces of the upper and lower portions of the patent as planar surfaces as taught by Jones since this will simplify manufacturability of the organic light emission elements by providing layer deposition on a flat surface. 
Claim 1 of the Patent anticipates the limitations of claim 14 of the application. 
Claim 3 of the Patent anticipates the limitations of claim 15 of the application. 
Claim 11 of the Patent anticipates the limitations of claim 18 of the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 13 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Patent No. 6,069,443), hereafter referred to as Jones.

As to claim 1, Jones discloses a device comprising a plurality of sub-pixels (fig 1, device 1 with individual pixels 10), each sub-pixel of the plurality of sub-pixels defined by adjacent PDL structures (13) with inorganic overhang structures (15/16; col. 5, lines 34-56) disposed over the PDL structures (13), each sub-pixel having an anode (11; col. 4, lines 25-46), OLED material (18) disposed on the anode (11), and a cathode (182) disposed over the OLED material (18), wherein the device is made by a process comprising the steps of:
depositing the OLED material (18) over a substrate (2), the OLED material (18) disposed over the anode (11) and is deposited after at least two adjacent inorganic overhang structures are formed (overhangs of 15/16), the inorganic overhang structures having an upper portion having a bottom surface (bottom surface of upper portion 16) wider than a top surface of the lower portion (top surface of lower portion 15);
disposing a cathode (182) after at least two adjacent inorganic overhang structures are formed (structures 15/16 on adjacent sides of the pixel 10), the cathode (182) disposed over the OLED material (18) and extending under at least two adjacent inorganic overhang structures adjacent to each sub-pixel (fig 1, cathode 182 extends under the two adjacent overhang structures 15/16 on the shown left and right sides of pixel 10); and 
depositing an encapsulation layer (192) disposed over the cathode (182), the encapsulation layer (192) extending under at least a portion of the at least two adjacent inorganic overhang structures (two adjacent overhang structures 15/16) and along a sidewall of the inorganic overhang structures (layer 192 is along a sidewall of the portion of inorganic overhang structures at the lower portion of sidewall 16). 

As to claim 2, Jones discloses the device of claim 1 (paragraphs above),
wherein the upper portion (16) includes an underside edge extending past a sidewall of the lower portion (15). 

As to claim 10, Jones discloses the device of claim 1 (paragraphs above),
wherein the substrate is a pre-patterned ITO glass substrate (col. 4, lines 13-57; the ITO on substrate glass is considered to be the pre-patterned ITO glass substrate). 

As to claim 13, Jones discloses a method of forming a device (col. 1, lines 1-12), comprising:
providing a substrate (fig 1, 2) having:
an anode (11),
adjacent PDL structures (13) disposed over the substrate (2) and defining sub-pixels (10) of the device (1), and 
inorganic overhang structures (15/16) disposed over an upper surface of the PDL structures (13), the inorganic overhang structures having an upper portion (16) having a bottom surface wider than a top surface of the lower portion (15), the bottom surface of the upper portion is planar to the top surface of the lower portion (15/16);
depositing OLED material (18) in one or more of the sub-pixels of the device after at least two adjacent inorganic overhang structures are formed (15/16); and 
depositing a cathode (182) over the OLED material (18) after the at least two adjacent inorganic overhang structures (15/16) are formed, wherein the inorganic overhang structures define deposition angles such that both the OLED material (18) and the cathode (182) extend under the inorganic overhang structures (15/16). 

As to claim 21, Jones discloses the device of claim 1 (paragraphs above),
wherein a cathode material (col. 5, lines 34-47) is different from a material of the upper portion (col. 5, lines 48-56). 

As to claim 22, Jones discloses the device of claim 1 (paragraphs above),
wherein the bottom surface of the upper portion (16) is planar to the top surface of the lower portion (15). 

As to claim 23, Jones discloses the method of claim 13 (paragraphs above),
wherein a cathode material (col. 5, lines 34-47) is different from a material of the upper portion (col. 5, lines 48-56). 

As to claim 24, Jones discloses the method of claim 13 (paragraphs above),
wherein the bottom surface of the upper portion (16) is planar to the top surface of the lower portion (15). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Moon et al. (US Pub. No. 2020/0295310 A1), hereafter referred to as Moon.

As to claim 11, Jones discloses the device of claim 1 (paragraphs above). 
Jones does not disclose wherein the OLED material comprises a HIL, HTL, EML, and ETL. 
Nonetheless, Moon discloses wherein an OLED material comprises a HIL, HTL, EML, and ETL ([0107]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include HIL, HTL, EML and ETL in the OLED material of Jones as taught by Moon since this will improve the light emission efficiency of the organic light emitting diode. 

As to claim 12, Jones discloses the device of claim 1 (paragraphs above).
Jones does not disclose a global passivation layer disposed over the inorganic overhang structures and the encapsulation layer. 
Nonetheless, Moon discloses a global passivation layer (fig 4, 610) disposed over PDL/spacer structure (PDL119/119S) and an encapsulation layer (400).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the global passivation layer over the inorganic overhang structures and encapsulation layer of Jones as taught by Moon since this will allow for the incorporation of a flat surface between a touch element layer and the display portion of an organic light emitting device. 

As to claim 18, Jones discloses the method of claim 13 (paragraphs above).
Jones does not disclose disposing a global passivation layer over the inorganic overhang structures and an encapsulation layer. 
Nonetheless, Moon discloses a global passivation layer (fig 4, 610) disposed over PDL/spacer structure (PDL119/119S) and an encapsulation layer (400).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the global passivation layer over the inorganic overhang structures and encapsulation layer of Jones as taught by Moon since this will allow for the incorporation of a flat surface between a touch element layer and the display portion of an organic light emitting device. 

Allowable Subject Matter
Claims 19 and 25-26 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitation of independent claim 19.  Dependent claims 25-26 are allowable because of their dependence on allowable claim 19.  The prior art of record fails to teach or suggest the limitations of claims 5-6 including the limitations of claims 1, 3 and 4 for which they depend from. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0131743 A1; US Patent 6060728; and US 2013/0001620 A1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/7/2022